United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3835
                                  ___________

Marshall Rinkenberger,                 *
                                       *
            Appellant,                 * On Appeal from the
                                       * United States District Court
      v.                               * for the District of
                                       * Minnesota.
                                       *
City of Clearwater, Minnesota,         * [Not to be published]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: July 23, 2002

                                 Filed: August 5, 2002
                                  ___________

Before LOKEN, RICHARD S. ARNOLD, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Mr. Rinkenberger sued the City of Clearwater, Minnesota, alleging that it
violated the Americans with Disabilities Act (ADA) when it fired him from his
volunteer firefighter position. The District Court1 granted the City’s motion for
summary judgment. The Court concluded that because Mr. Rinkenberger was only



      1
      The Hon. Richard H. Kyle, United States District Judge for the District of
Minnesota.
temporarily unable to perform his firefighter duties for eleven months, he was not
disabled under the ADA.

       On appeal, Mr. Rinkenberger argues that his medical problems2 have affected
him since 1993, and therefore that he was not merely “temporarily” disabled. We are
not persuaded by this new argument. In his complaint, Mr. Rinkenberger stated that
he was able to do his job without disability from 1982 to 1998. Appellee’s Appendix
10. Assuming that he meant from 1982 until July 1997, when he alleged that he
became unable to do his job as a fireman, id., he nevertheless has admitted that his
disability does not go all the way back to 1993. Additionally, he presented evidence
that he attended a majority of fire calls in 1994, 1995, and 1996. During this time,
then, his mental and physical impairments did not substantially limit his ability to
work. By February 1998, letters from his doctors show that he was physically and
mentally able to return to work as a firefighter. This leaves a period of less than one
year during which Mr. Rinkenberger could not do his job. Therefore, we agree with
the District Court that no reasonable jury could find that Mr. Rinkenberger suffered
from a permanent or long-term condition, as required to qualify as disabled under the
ADA. See Mellon v. Federal Express Corp., 239 F.3d 954, 957 (8th Cir. 2001)
(“Only a permanent or long-term condition will suffice” to qualify a person for the
ADA’s protection).




      2
         The exact nature of these medical problems is not clear. In the District
Court, Mr. Rinkenberger claimed that he suffered from back problems caused by
falling on ice in February 1997 and from depression because of worry about ill
family members. On appeal, however, he states that after the District Court’s
judgment, a doctor determined that his symptoms are caused by a problem at the
base of his cranium and top of his spinal cord. He does not relate this condition to
the fall on the ice in 1997, but rather suggests that it may stem from a childhood
injury.
                                          -2-
       In addition, we hold that the judgment must be affirmed for an independent
reason. Assuming that Mr. Rinkenberger's contentions with respect to his physical
and mental conditions during the relevant time were correct, he cannot escape the
conclusion that he was not able to perform the essential functions of his job. He was
not able to meet a requirement that he respond to 20 per cent. of fire calls.
Attendance at work is an essential requirement of the job. The plaintiff does not
suggest, nor have we thought of, any accommodation that could have substituted for
this performance.

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-